Citation Nr: 9920267	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  92-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, including hypertensive disease.

2.  Entitlement to service connection for a cerebrovascular 
disability, classified as residuals of a cerebrovascular 
accident.

3.  Entitlement to an increased rating for residuals of 
resection of a traumatic false aneurysm of the descending 
thoracic aorta with Teflon graft replacement (with history of 
lyses of pleural adhesions, pericardial effusion, and 
urticarial transfusion reaction), currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a right antrum lateral wall fracture with 
frontozygomatic suture separation. 

5.  Entitlement to an increased (compensable) rating for 
residuals of a right styloid fracture. 

6.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

7.  Entitlement to special monthly pension on account of the 
need for aid and attendance of another person or on account 
of being permanently housebound.  


REPRESENTATION

Appellant represented by:	Corwin G. Muse, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1963 to 
November 1966.  He apparently was a member of the National 
Guard prior to that, the specific dates of any duty for 
training do not appear to have been verified.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) of Jackson, 
Mississippi.  The matter has been remanded by the Board on 
several prior occasions.


REMAND

While the case was undergoing appellate review at the Board, 
information was received at the RO that the appellant desired 
an attorney to represent him.  (This information has recently 
been forwarded to the Board.)  The RO recognized that 
request, and informed the veteran that the power of attorney 
appointing a service organization was revoked.  The attorney 
has not had an opportunity to review the file or submit 
argument or evidence.

Also received at the RO and forwarded to the Board is a 
request for a Travel Board hearing.  Since such hearings are 
scheduled by the RO, the matter must be remanded again, in 
order to schedule such hearing.  It was indicated that a 
videoconference hearing would be acceptable.  Either type 
hearing is scheduled at the RO.  This will afford the 
appellant's new representative an opportunity to review the 
claims folder, and offer any other argument or evidence that 
he may desire.

In view of the foregoing, this case is remanded for the 
following action:

The RO should clarify whether an in 
person or videoconference hearing is 
desired.  Once clarified, the RO should 
undertake to schedule such hearing in 
accordance with applicable procedures.  

Thereafter, the case should be returned to the Board in 
accordance with applicable appellate procedures.  No action 
is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




